Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Segal et al. (NPL: "MailCat: An intelligent assistant for organizing e-mail," Segal et al., Proceedings of the Third Annual Conference on Autonomous Agents, ACM, 1999, pp. 276-282) in view of Cayden Meyer (US 9,805,042).

Regarding Claims 1 and 12, Segal a computer program product comprising one or more computer readable storage media, and program instructions collectively stored on the one or more computer readable storage media, the program instructions comprising instructions configured to cause one or more processors to perform a method (Page 277, 6th paragraph under section 2 “Overview of MailCat,” Segal) comprising: 
determining a starting folder within a file system, utilizing the one or more processors (Page 277, Fig. 1, “Inbox,” Segal); 
computing, for each child folder of the starting folder, a similarity metric indicating a level of similarity to a file, utilizing the one or more processors (Page 279, see formulas (5) and (6) under section 3, and see text: “Finally, AIM takes the three folders for which the similarity is greatest as its predictions.  AIM implements the above algorithm as follows. AIM maintains a database of the centroids F(f) for each folder F…” under “Text Classifier,” Segal); 
selecting two child folders of the starting folder having greatest similarity metrics, utilizing the one or more processors (Page 278, Fig. 2, “Move To MailCat,” “Move To Papers,” “Move To Machine Learning,” Segal).

However, Segal does not expressly disclose: comparing a difference between the greatest similarity metrics of the two child folders to a predetermined threshold.  Meyer discloses:
comparing a difference between the greatest similarity metrics of the two child folders to a predetermined threshold, utilizing the one or more processors (Col. 7, lines 18-26, and Col. 15, lines 40-60, Meyer); and 
conditionally selecting, utilizing the one or more processors, the starting folder as a recommended folder to which the file is saved, based on the comparing (Col. 7, lines 18-26, and Col. 15, lines 40-60, Meyer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Segal by incorporating the steps of comparing a difference the greatest similarity metrics of the two folders to a predetermined threshold and the step of conditionally selecting the starting folder as a recommended folder to which the file is saved, based on the comparing, as disclosed by Meyer, in order to be able to implement a minimum similarity between the folders. See: KSR International Co. v. Teleflex Inc., 82 USPQ 1385, 1396 (US 2007); MPEP § 2143.

 Regarding Claims 2 and 13, Segal/Meyer discloses a computer program product, wherein the method includes selecting one of the two child folders having the greatest similarity metric in response to determining that the difference between the greatest similarity metrics of the two child folders is greater than the predetermined threshold (Page 277, Fig. 1, “Inbox,” Segal; and Col. 13, lines 10-26, Meyer). 

Regarding Claims 3 and 14, Segal/Meyer discloses a computer program product, wherein the starting folder is determined based on contextual information, the contextual information selected from a group consisting of: 
a location associated with a saving of a file (Page 277, Fig. 1, “Inbox,” Segal), 
a time associated with the saving of the file (Page 277, Fig. 1, “Inbox,” Segal), 
an application used associated with the saving of the file (Page 277, Fig. 1, “Inbox,” Segal), 
a device associated with the saving of the file (Page 277, Fig. 1, “Inbox,” Segal), 
a network associated with the saving of the file (Page 277, Fig. 1, “Inbox,” Segal), and 
a user associated with the saving of the file (Page 277, Fig. 1, “Inbox,” Segal). 

Regarding Claims 4 and 15, Segal/Meyer discloses a computer program product, wherein the starting folder includes a top-most folder within a file system (Page 277, Fig. 1, “Inbox,” Segal). 

Regarding Claims 5 and 16, Segal/Meyer discloses a computer program product, comprising selecting the starting folder as a recommended folder to which the file is saved in response to determining that the difference between the greatest similarity metrics of the two child folders is less than the predetermined threshold (Page 277, Fig. 1, “Inbox,” Segal; and Col. 14, lines 58-67 and Col. 15, lines 1-4, Meyer). 

Regarding Claims 6 and 17, Segal/Meyer discloses a computer program product, further comprising, in response to determining that the starting folder has only a single child folder, selecting the single child folder as an updated starting folder (Fig. 1 and 2, Segal; and Col. 15, lines 37-67, and Col. 16, lines 1-5, Meyer). 

Regarding Claims 7 and 18, Segal/Meyer discloses a computer program product, wherein the similarity metric is computed by comparing a language model created for a file to a language model created for each child folder of the starting folder (Page 279, see formulas (5) and (6) under section 3 “Text Classifier,” Segal; and Col. 7, lines 18-26, and Col. 15, lines 40-60, Meyer). 

Regarding Claims 8 and 19, Segal/Meyer discloses a computer program product, wherein each child folder of the starting folder includes a language model stored as metadata for the child folder (Page 279, see formulas (5) and (6) under section 3 “Text Classifier,” Segal; and Col. 7, lines 18-26, and Col. 15, lines 40-60, Meyer).

Regarding Claim 9, Segal/Meyer discloses a computer-implemented method of claim 1, wherein for each child folder of the starting folder, the similarity metric includes a numerical value indicating a level of similarity between the child folder and a file (Page 279, see formulas (5) and (6) under section 3 “Text Classifier,” Segal; and Col. 7, lines 18-26, and Col. 15, lines 40-60, similarity scores and aggregate similarity score, Meyer). 

	Regarding Claim 10, Segal/Meyer discloses a computer-implemented method of claim 1, wherein selecting the two child folders of the starting folder having the greatest similarity metrics includes:
	comparing a value for the similarity metric for each of the child folders of
the starting folder (Page 279, see formulas (5) and (6) under section 3 “Text Classifier,” Segal), and
	identifying two child folders of the starting folder having a similarity
metric greater than similarity metrics of the remaining child folders (Page 278, Fig. 2, “Move To MailCat,” “Move To Papers,” “Move To Machine Learning,” Segal), 
	wherein a larger similarity metric indicates a greater level of similarity to the file (Page 278, Fig. 2, “Move To MailCat,” “Move To Papers,” “Move To Machine Learning,” Segal).

Regarding Claim 11, Segal/Meyer discloses a computer-implemented method of Claim 1, further comprising creating a language model for each child folder of the starting folder, including for each child folder: 
identifying as tokens all words within files within the child folder, all words within any additional child folders of the child folder, and all terms within metadata associated with the child folder and any additional child folders of the child folder (Page 279, section: “3 Text Classifier,” Segal), and 
aggregating all of the tokens to create a language model for the child folder, where the language model includes a count for each of the tokens that is representative of a number of instances of the token within the child folder and any additional child folders of the child folder (Page 279, section: “3 Text Classifier,” Segal);
wherein the similarity metric is computed by comparing the language model created for the file to the language model for each child folder (Page 279, section: “3 Text Classifier,” Segal).

Regarding Claim 20, Segal/Meyer discloses a system, comprising:
a processor (Page 277, 6th paragraph under section 2 “Overview of MailCat,” Segal); and
logic integrated with the processor, executable by the processor, or integrated with and executable by the processor, the logic being configured to (Page 277, 6th paragraph under section 2 “Overview of MailCat,” Segal):
determine a starting folder within a file system (Page 277, Fig. 1, “Inbox,” Segal);
compute, for each child folder of the starting folder, a similarity metric indicating a level of similarity to a file (Page 279, see formulas (5) and (6) under section 3 “Text Classifier,” Segal);
select two child folders of the starting folder having greatest similarity metrics (Page 278, Fig. 2, “Move To MailCat,” “Move To Papers,” “Move To Machine Learning,” Segal), including:
comparing a value for the similarity metric for each of the child folders of the starting folder (Page 279, see formulas (5) and (6) under section 3 “Text Classifier,” Segal), and
identifying two child folders of the starting folder having a similarity metric greater than similarity metrics of the remaining child folders (Page 278, Fig. 2, “Move To MailCat,” “Move To Papers,” “Move To Machine Learning,” Segal), wherein a larger similarity metric indicates a greater level of similarity to the file (Page 278, Fig. 2, “Move To MailCat,” “Move To Papers,” “Move To Machine Learning,” Segal).
However, Segal does not expressly disclose: compare a difference between the greatest similarity metrics of the two child folders to a predetermined threshold.  Meyer discloses:
compare a difference between the greatest similarity metrics of the two child folders to a predetermined threshold (Col. 7, lines 18-26, and Col. 15, lines 40-60, Meyer); and 
conditionally select the starting folder as a recommended folder to which the file is saved, based on the comparison (Col. 7, lines 18-26, and Col. 15, lines 40-60, Meyer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Segal by incorporating the compare a difference the greatest similarity metrics of the two folders to a predetermined threshold and the conditionally select the starting folder as a recommended folder to which the file is saved, based on the comparison, as disclosed by Meyer, in order to be able to implement a minimum similarity between the folders. See: KSR International Co. v. Teleflex Inc., 82 USPQ 1385, 1396 (US 2007); MPEP § 2143.
Segal/Meyer further discloses:
select one of the two child folders having the greatest similarity metric as a new starting folder in response to determining that the difference between the greatest similarity metrics of the two child folders is greater than the predetermined threshold (Page 277, Fig. 1, “Inbox,” Segal; and Col. 13, lines 10-26, Meyer);
repeating the computing, selecting and comparing the difference for two child folders of the new starting folder (Col. 7, lines 18-26, and Col. 15, lines 40-60, Meyer); and
selecting the new starting folder as a recommended folder to which the file is saved in response to determining that the difference between the greatest similarity metrics of the two child folders of the new starting folder is less than the predetermined threshold (Page 277, Fig. 1, “Inbox,” Segal; and Col. 14, lines 58-67 and Col. 15, lines 1-4, Meyer). 

Response to Arguments
	Applicant argues that the applied art fails to disclose; “computing, for each child folder of the starting folder, a similarity metric indicating a level of similarity to a file; selecting two child folders of the starting folder.”
The Examiner respectfully disagrees. The applied art does disclose: computing, for each child folder of the starting folder, a similarity metric indicating a level of similarity to a file, utilizing the one or more processors (Page 279, see formulas (5) and (6) under section 3, and see text: “Finally, AIM takes the three folders for which the similarity is greatest as its predictions.  AIM implements the above algorithm as follows. AIM maintains a database of the centroids F(f) for each folder F…” under “Text Classifier,” Segal); selecting two child folders of the starting folder having greatest similarity metrics, utilizing the one or more processors (Page 278, Fig. 2, “Move To MailCat,” “Move To Papers,” “Move To Machine Learning,” Segal).

	Applicant argues that the applied art fails to disclose; “conditionally selecting the starting folder as a recommended folder to which the file is saved, based on the comparing.”
The Examiner respectfully disagrees. The applied art does disclose: conditionally selecting, utilizing the one or more processors, the starting folder as a recommended folder to which the file is saved, based on the comparing (Col. 7, lines 18-26, and Col. 15, lines 40-60, Meyer).

	Applicant argues that “the record does not reflect an explicit analysis persuasively demonstrating why a skilled artisan would be reasonably motivated to attempt the proposed combination and/or modification of the art of record, for at least the following reasons.
The Examiner respectfully disagrees. The Office action dated 06/23/2022 stated that it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Segal by incorporating the steps of comparing a difference the greatest similarity metrics of the two folders to a predetermined threshold and the step of conditionally selecting the starting folder as a recommended folder to which the file is saved, based on the comparing, as disclosed by Meyer, in order to be able to implement a minimum similarity between the folders. See: KSR International Co. v. Teleflex Inc., 82 USPQ 1385, 1396 (US 2007); MPEP § 2143.

	Applicant argues that the applied art fails to discloses “starting folder has only a single child folder.”
	The Examiner respectfully disagrees.  The applied art does disclose determining that the starting folder has only a single child folder, selecting the single child folder as an updated starting folder (Fig. 1 and 2, Segal; and Col. 15, lines 37-67, and Col. 16, lines 1-5, Meyer).

	Applicant argues that the applied art fails to disclose “wherein each child folder of the starting folder includes a language model stored as metadata for the child folder.”
The Examiner respectfully disagrees.  The applied art does disclose wherein each child folder of the starting folder includes a language model stored as metadata for the child folder (Page 279, see formulas (5) and (6) under section 3 “Text Classifier,” Segal; and Col. 7, lines 18-26, and Col. 15, lines 40-60, Meyer).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNA B COLAN whose telephone number is (571)272-2752.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/GIOVANNA B COLAN/Primary Examiner, Art Unit 2165
December 3, 2022